UNOFFICIAL ENGLISH TRANSLATION OF DECRET No 2013/418 DU 25 NOV 2013

Republic of Cameroon Peace — Work — Country

Decree no. 2013/416 of 25 November 2013 concerning the granting of a provisional concession
to the Sithe Global Sustainable Oils Limited corporation on seven (7) publicly owned plots of
land with a total area of 13,195 ha, situated at the locations named “Nguti,” “Talangaye,”
“Manyemen-Ebanga,” “Ekita,” “Badung,” “Ayong,” and “Sikam,” District (arrondissement) of
Nguti, Department of Kupe-Muanenguba, Southwest Region

The President of the Republic,

In view of the Constitution;
In view of Finance Act no. 90/001 of 29 June 1990 setting the basic royalty for concessions
of public lands;

In view of Ordinance no. 74/01 of 6 July 1974 establishing the land regime, as amended and
completed by Ordinance no. 77/1 of 10 January 1977;

In view of Decree no. 76/166 of 27 April 1976 establishing the modalities for the
management of public lands;

In view of the corresponding technical dossier,

hereby decrees as follows:

Article 1: As of the date of signing of this decree, seven (7) publicly owned plots of land with a
total area of 13,195 ha, situated at the locations named “Nguti,” “Talangaye,” “Manyemen-
Ebanga,” “Ekita,” “Badun,” “Ayong,” and “Sikam,” District of Nguti, Department of Kupe-
Muanenguba, Southwest Region, are granted as a provisional concession to the Sithe Global
Sustainable Oils Limited corporation for a period of three (3) years, these plots of land being
delimited as follows:

Plot of land consisting of 2 532 ha at the place called “Nguti,” bounded:

—to the north by public land occupied by Nguti;

—to the south by public land occupied by Nguti;

—to the west by public land occupied by Nguti;

—to the east by the Bayang-Mbo Wildlife Sanctuary and the Mbu River.

Pts IX ly

IB1 5557334076 586386.7696
IB2 551868.9165 585780.8390
IB3 551747.7304 §88339.2129
IB4 551262.9858 590574.4237
IBS 550280.0317 590466.7027
IB6 549956.8686 591099.5637
IB7 554629.2673 593738.7283

IBS 555208.2677 591207.2847
Plot of land consisting of 2 538 ha at the place called “Talangaye,” bounded:
— to the north by the Bakebe River and public land occupied by the S.G. Sustainable Oils
Cameroon Ltd. corporation;
— to the south by public land occupied by the village of New Ekita;
—to the west by the Mameli and Ayong Rivers;
— to the east by public land occupied by the village of New Konye.

[Pts IX ly

IB1 538562.8590 573888.6040

IB2 534552.9920 71778.4315

IB3 536640.4817 569887.6203

IB4 38518.3963 570788.8693

IBS 539525.9920 573363.1070

IB6 543318.9399 70101.8513

IB7 543503.9393 571309.6466

IBS 542958.9811 571362.3866

IB9 543283.0199 573464.5191

B10 543987.3766 573296.1168

IB11 544040.1138 573120.3217

B12 544347.7530 573023.6375

IB13 544602.2508 572652.6468

IB14 545083.9018 572204.8086

IB15 547397.7735 572012.8245

IB16 547380.1985 572162.2395

IB17 547802.0954 572232.5597

IB18 547758.1499 (751986.4540

IB19 548013.0478 571907.3541

B20 548281.9595 572067.0248

IB21 548219.2018 571579.9645

B22 547374.5786 57 1446.3892

|B23 547545.3611 570339 9199

B24 548126.8414 570324.1971

IB25 548125.5058 569612.2498

IB26 5475772483 569624.1991

|B27 547593.1943 569020.1299

B28 544927.8715 568936.4312
Plot of land consisting of 347 ha at the place called “Ekita,” bounded:
— to the north by the concession under development of the S.G. Sustainab!

Cameroon Ltd. corporation;

le Oils
— to the south by the concession under development of the S.G. Sustainable Oils
Cameroon Ltd. corporation;

— to the west by public land occupied by the village of Ekita;

— to the east by public land occupied by the village of New Konye.

|Pts IX lY

IB1 549185 569719

IB2 548889 568419

IB3 546215 [568138

IB4 546202 569170

IBS 547560 569161

IB6 547586 569605

IB7 548113 569636

IBS 548139 570074
Plot of land consisting of 822 ha at the place called “Badun,” bounded:
— to the north by public land occupied by the village of New Konye;
—to the south by public land occupied by the village of Badun;
— to the west by public land occupied by the village of Badun;
— to the east by public land occupied by the villages of Badun and Epen.

|Pts IX lY

IB1 552160 566055,

IB2 551800 565753

IB3 554124 565197

IB4 555661 564829

IBS 556536 567418

IB6 555726 567731

IB7 553360 567300
Plot of land consisting of 605 ha at the place called “Ayong,”” bounded:
— to the north by public land occupied by the village of Ayong and the Mameli River;
— to the south by public land occupied by the village of Ayong;
— to the west by the Ma River;
— to the east by the Mameli River.

Pts IX ly

IB1 536681.66 569897 .26

IB2 535747.25 570491 .32

IB3 535368.72 570117.48

IB4 534674.55 570842.81

IBS 534235.39 570610.49

IB6 534328.89 570219.48

IB7 534889.89 569624.48

IBS 534597.74 568487.03

IB9 532982.30 568540.69

B10 533281.30 566536.12

IB11 534315.08 567341.52

IB12 535058.63 567560.96
Plot of land consisting of 3 410 ha at the place called “Sikam,” bounded:
— to the north by public land occupied by the village of Sikam;
— to the south by public land occupied by the villages of Moangare and Mosanja;
— to the west by the Madie River;
— to the east by the Ma River.

[Pts IX LY

Bl 533417.1704 570191 .9605

B2 532404.8710 5702046903

B3 532115.1886 5700296054

B4 531121.9960 5702078703

BS 29447.5456 571653.1093

B6 527442.0392 570526.2129

B7 527056.8603 568078 .2165

B8 526184.6283 5679763554

B9 525888.5811 564013.1077

B10 527139.6249 564984.0179

Bll 530361.1633 566219.1552

B12 534244 8303 566123.6566

B13 533289.0605 566533.3164

B14 533668.7298 569587.6547
Plot of land consisting of 2 941 ha at the place called “Manyemen-Ebanga,” boun
— to the north by public land occupied by the villages of Ebanga and Manyemen;
— to the south by public land occupied by the village of Talangaye;
— to the west by national highway no. 8;
— to the east by the Ekita-New Konye road.

[Pts IX LY

IB1 543433 570851

IB2 543478 571326

IB3 542957 571440

IB4 543750 573816

IBS 544361 573749

IB6 544341 572433

IB7 544589 [572321

IB8 545039 [572390

IB9 545720 572845

B10 545697 573567

B11 545951 573565

B12 547454 [572667

B13 548280 [572370

IB14 551558 [575319

IB15 549690 [578661

B16 550879 [578750

B17 554723 [574276

B18 551858 571474

B20 547445 570535

B21 547509 [571529

B22 548209 571621

B23 548209 [572117

Article 2: (1) The concession of the lands in question is intended for the creation of a palm
oil plantation at a cost of 59 878 391 682 CFA francs.
(2) The Sithe Global Sustainable Oils Limited corporation may not change the
nature of the investments contemplated in Article 2(1) without the prior approval
of the Government of Cameroon.

Article 3: As from the notification of this decree, the Sithe Global Sustainable Oils Limited

corporation shall pay a land royalty (redevance fonciére) of 131 950 000 CFA francs to the

departmental property tax office of Kupe-Muanenguba.

Artic!

upon expiry of the period of three (3) years contemplated in Article 1, the conce:

faile

le 4: The Government of Cameroon reserves the right to terminate this concession where,
on holder has
to make the investments contemplated in the corresponding project specifications.

Artic!

to the

le 5: At the conclusion of this provisional concession, the concession holder is entitled only
igning of an emphyteutic lease with the Government of Cameroon, in accordance with the

provisions of section 10(3) of Decree no. 76/166 of 27 April 1976 establishing the modalities for

the m

anagement of public lands.

Article 5 [sic]: This decree shall be registered and then published in the Official Journal in

Frencl

h and English.

At Yaoundé, 25 November 2013
The President of the Republic

[signature]
Paul Biya
